Citation Nr: 0940849	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-27 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from July 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Lumbar disc disease was not present in service or for 
many years thereafter, and is not shown by competent evidence 
to be related to military service or any service-connected 
disability.

2.  Cervical disc disease was not present in service or for 
many years thereafter, and is not shown by competent evidence 
to be related to military service or any service-connected 
disability.


CONCLUSIONS OF LAW

1.  Lumbar disc disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009). 

2.  Cervical disc disease was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain specified chronic disease (to include arthritis) 
manifested to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310.  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2009)).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

Service connection for bursitis and tendonitis of the hips, 
rated as 10 percent disabling, has been in effect, since July 
1996.  The Veteran contends that he now has degenerative disc 
disease of the lumbar and cervical spine secondary to these 
service-connected disabilities.  More recently he has 
asserted that the disc disease is directly related to his 
military service.  As a result the Board will analyze the 
Veteran's claims on both bases.  Also because both claims 
involve similar issues and evidence, and as similar legal 
principles apply, the Board will address them in a common 
discussion.

Service treatment records (STRs) fail to reveal any 
significant symptomatology involving the lumbar or cervical 
spine.  Although the Veteran was evaluated for bilateral hip 
pain, he did not otherwise indicate any specific back or neck 
injuries during service, and none are documented.  At his 
separation physical in June 1996, clinical evaluation of the 
spine was within normal limits with no pertinent 
abnormalities noted.  Given the opportunity to identify any 
additional history or symptoms associated with an in-service 
back or neck injury, the Veteran specifically denied 
recurrent back pain and there were no complaints or findings 
pertaining to the neck.  As a result, the Veteran's STRs do 
not affirmatively establish that any chronic lumbar or 
cervical spine disability had its onset during military 
service.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service that 
contain a diagnosis of lumbar or cervical disc disease.  The 
post-service evidence shows the Veteran underwent VA 
examination in October 1996, several months after service 
discharge.  At that time his complaints and findings were 
confined to the hips with no specific mention of the lumbar 
or cervical spine.  

The claims folder is devoid of any treatment records or other 
medical documents pertaining to the spine until March 1998.  
At that time, the Veteran was evaluated for longstanding 
right leg and hip pain.  As part of the evaluation, X-rays of 
the lumbar spine were taken, but were negative for any 
abnormality.  Neurological evaluation was negative for 
evidence of right lumbar radiculopathy.  There were no spine 
diseases or conditions alleged or diagnosed.  

Subsequent post-service private treatment records show the 
first mention of spinal pain was in 2003, when the Veteran 
began fairly regular treatment for complaints of neck pain 
following a motor vehicle accident.  Various radiology 
reports revealed mild uncovertebral facet degenerative 
changes at C6, central disc herniation at C3-4, mild spurring 
at C4-5 and spondylitic spurring at C5-6.  The Veteran 
underwent a cervical fusion in November 2003.  In March 2004, 
the Veteran began to complain of chronic low back pain.  
Radiology reports of the lumbar spine showed mild to moderate 
foraminal narrowing at L5-S1 on the left and a tiny central 
protrusion at L5-S1.  These radiology reports do not, in any 
way, suggest that any back or neck symptomatology originated 
during military service and the physicians did not 
specifically relate the current disc disease to service. 

The Veteran underwent VA examination in October 2005 in order 
to determine the nature and extent of any current cervical 
disc disease, and to obtain an opinion as to its etiology.  
The examiner reviewed the Veteran's claims file in its 
entirety, took a detailed history of symptoms, and reviewed 
the Veteran's medical history, service history, as well as 
radiology findings and clinical reports from treating 
physicians.  Although the Veteran reported the onset of pain 
as 1993, the examiner noted that there was no record of this 
in the claims file.  The clinical impression was cervical 
spine degenerative disc disease, status post fusion.  Based 
on all of the available evidence of record the VA examiner 
concluded it is not at least as likely as not that cervical 
disc disease is related to the service-connected bilateral 
hip disability.  He explained that there was no nexus of 
connection, no history of chronicity, and no complaints of 
spinal problems in the service.  

The Veteran underwent VA examination in March 2007 in order 
to determine the nature and extent of any current lumbar disc 
disease, and to obtain an opinion as to its etiology.  The 
examiner reviewed the Veteran's claims file in its entirety, 
took a detailed history of symptoms, and reviewed the 
Veteran's medical history, service history, as well as 
radiology findings and clinical reports from treating 
physicians.  The Veteran reported that his low back pain 
began during service along with his bilateral hip pain.  He 
claimed that running was the likely culprit as he was unable 
to describe any particular acute dramatic isolated incident 
of trauma.  The Veteran was able to separate his back pain 
from his hip pain, stating that the shooting discomfort, 
which radiated down into the lower extremities was connected 
to the low back, whereas the hip pain was steady and confined 
to the bilateral anterior groin and lateral acetabular 
regions.  The clinical impression was degenerative disc 
disease of the lumbar spine with bulging disc phenomenon seen 
at several different sites and moderate facet and ligamentum 
flavum hypertrophy which suggest a diagnosis of spinal facet 
syndrome.  

Based on all of the available evidence of record the VA 
examiner was unable to establish a nexus between the 
Veteran's lumbar disc disease and the tendonitis/degenerative 
joint disease in both hips.  He explained that the apparent 
onset of both problems, by the Veteran's own admission, was 
essentially simultaneous and for that alone it would not seem 
reasonable as to the one causing the other.  Instead it was 
more reasonable to apposite that the symptomatology involving 
the hips and the symptomatology involving the lumbar spine 
would have had a common cumulative-type of effect on both 
areas, concomitantly.  

The Board finds that while the post-service evidence of 
record contains diagnostic impressions, sufficient to 
establish cervical and lumbar disc disease none of it 
indicates that the Veteran's service-connected bilateral hip 
disabilities played a role in the development or worsening of 
it.  Moreover, the VA examination reports provide opinions, 
consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  
Further, the Veteran has not brought forth any medical 
evidence that would suggest a nexus between the disc disease 
and the service-connected bilateral hip disabilities.  Thus, 
there is no medical basis for holding that the disorders are 
related.  This also refutes any grant of service connection 
on the basis of the judicial precedent in Allen, which would 
be permitted if any service-connected disability were causing 
aggravation of a non service-connected disability, a 
relationship which must be shown by medical evidence.  

To the extent that the Veteran is claiming service connection 
on a direct basis, the record does not show that any 
degenerative changes, first documented in 2003, were 
manifested prior to that date, and reflect no reference to 
them as being related to service.  The lack of any evidence 
of complaints or symptoms in the intervening years since 
active service must be considered as a factor, along with 
other factors concerning the Veteran's health and medical 
treatment during and after military service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, 
the record is negative for a medical opinion linking lumbar 
or cervical disc disease, to military service.  See Hickson, 
supra.  

Moreover, even assuming the Veteran developed back problems 
at the time of the bilateral hip pain, the Board can only 
conclude that such symptomatology was acute and transitory, 
given that the STRs note no complaints of any of the symptoms 
that the Veteran now reports and subsequent post-service 
medical records are negative for complaints, findings or 
treatment of low back pain, until almost 10 years after 
service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(veteran's version of events from the past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder).  

The Board has also carefully considered the Veteran's 
assertions.  Although we recognize the sincerity of the 
arguments advanced by the Veteran in this case, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Here, the competent medical opinions in the 
record conclusively found that there was no medical basis for 
holding that the Veteran's lumbar and cervical disc disease 
and any service-connected disability is etiologically or 
causally associated.  

Likewise, there is nothing in the claims file, which would 
tend to establish that the Veteran's claimed disc disease is 
related to his active military service other than his 
contentions.  Again, the Veteran's lay statements are of no 
probative value when weighed against the other evidence of 
record.  The STRs, which show that any pertinent spinal 
symptomatology he may have experienced during service was not 
considered chronic and the prolonged period without medical 
complaint after service are factors that preponderate against 
his assertions.  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in August 2005, the RO informed the Veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claims in question 
are being denied, such matters are moot.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for degenerative disc disease of the 
cervical spine is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


